DETAILED ACTION

Status of Claims
•    The following is an office action in response to the communications filed 08/17/2022.
•    Claims 1, 7-8, and 14 have been amended.
•    Claims 15-20 have been withdrawn.
•    Claims 1-14 are currently pending and have been examined.

Response to Amendment
In light of Applicant’s amendments, filed on 08/17/2022, the 112(b) rejections have been withdrawn.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. The claims recite an abstract idea. The judicial exception is not integrated into a practical application. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.

First, it is determined whether the claims are directed to a statutory category of invention. See MPEP 2106.03(II). In the instant case, claims 1-7 are directed to a process and claims 8-14 are directed to a machine. Therefore, claims 1-14 are directed to statutory subject matter under Step 1 of the Alice/Mayo test (Step 1: YES).
The claims are then analyzed to determine if the claims are directed to a judicial exception. See MPEP 2106.04. In determining whether the claims are directed to a judicial exception, the claims are analyzed to evaluate whether the claims recite a judicial exception (Prong 1 of Step 2A), as well as analyzed to evaluate whether the claims recite additional elements that integrate the judicial exception into a practical application of the judicial exception (Prong 2 of Step 2A).  See 2019 Revised Patent Subject Matter Eligibility Guidance, hereinafter referred to as the “2019 PEG”.  
Taking claim 1 as representative, claim 1 recites at least the following limitations that are believed to recite an abstract idea: 
generating, using a flow proportionalized graph, a plurality of scores for a plurality of platform sellers of a platform, wherein the flow proportionalized graph comprises: 
a plurality of nodes corresponding to the plurality of platform sellers and a plurality of buyers, and 
a plurality of edges each connecting a buyer node corresponding to a buyer initiating a monetary transfer and a platform seller node corresponding to a platform seller receiving the monetary transfer,
 wherein each edge between a buyer node and a platform seller node has a weight that represents a proportion of total monetary transfers from the buyer node to the platform seller node relative to the total flow emanating from the buyer node via all edges of the buyer node, and 
wherein each node of the plurality of nodes has a score based on scores of buyer nodes connected to the node by one of the plurality of edges; 
matching, using the plurality of scores and a seller similarity metric, a non-platform seller with a platform seller of the plurality of platform sellers; 
receiving a scenario for the platform seller to sell an item of the non-platform seller via the platform; and 
generating a prediction regarding an outcome of the scenario by applying a model to a first plurality of scenarios. 
The above limitations recite the concept of analyzing information to match sellers and predict outcomes regarding sales scenarios.  These limitations, under their broadest reasonable interpretation, fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas, enumerated in the 2019 PEG, in that they recite commercial or legal interactions such as advertising, marketing, or sales activities or behaviors. In this case, the abstract idea recited in the claims is a sales activity because it involves sale of items between sellers and buyers. This is further illustrated by paragraph [0001] of the Specification, addressing issues facing small business owners in sales. Independent claim 8 recites similar limitations as claim 1, and as such, independent claim 8 falls within the same identified grouping of abstract ideas as claim 1. Accordingly, under Prong One of Step 2A of the 2019 PEG, claims 1 and 8 recite an abstract idea (Step 2A, Prong One: YES).

Under Prong Two of Step 2A of the 2019 PEG, claims 1 and 8 recite additional elements, such as an online platform, a computer processor, and a repository. These additional elements are described at a high level in Applicant’s specification without any meaningful detail about their structure or configuration.  As such, these computer-related limitations are not found to be sufficient to integrate the abstract idea into a practical application.  Although these additional computer-related elements are recited, claims 1 and 8 merely invoke such additional elements as a tool to perform the abstract idea.  Implementing an abstract idea on a generic computer is not indicative of integration into a practical application.  Similar to the limitations of Alice, claims 1 and 8 merely recite a commonplace business method (i.e., analyzing information to match sellers and predict outcomes regarding sales scenarios) being applied on a general purpose computer.  See MPEP 2106.05(f).  Furthermore, claims 1 and 8 generally link the use of the abstract idea to a particular technological environment or field of use.  The courts have identified various examples of limitations as merely indicating a field of use/technological environment in which to apply the abstract idea, such as specifying that the abstract idea of monitoring audit log data relates to transactions or activities that are executed in a computer environment, because this requirement merely limits the claims to the computer field, i.e., to execution on a generic computer (see FairWarning v. Iatric Sys.).  Likewise, claims 1 and 8 specifying that the abstract idea of analyzing information to match sellers and predict outcomes regarding sales scenarios is executed in a computer environment merely indicates a field of use in which to apply the abstract idea because this requirement merely limits the claims to the computer field, i.e., to execution on a generic computer. As such, under Prong Two of Step 2A of the 2019 PEG, when considered both individually and as a whole, the limitations of claims 1 and 8 are not indicative of integration into a practical application (Step 2A, Prong Two: NO).
                Since claims 1 and 8 recite an abstract idea and fail to integrate the abstract idea into a practical application, claims 1 and 8 are “directed to” an abstract idea (Step 2A: YES).

Next, under Step 2B, the claims are analyzed to determine if there are additional claim limitations that individually, or as an ordered combination, ensure that the claim amounts to significantly more than the abstract idea. See MPEP 2106.05. The instant claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception for at least the following reasons.
Returning to independent claims 1 and 8, these claims recites additional elements, such as an online platform, a computer processor, and a repository. As discussed above with respect to Prong Two of Step 2A, although additional computer-related elements are recited, the claims merely invoke such additional elements as a tool to perform the abstract idea.  See MPEP 2106.05(f).  Moreover, the limitations of claims 1 and 8 are manual processes, e.g., receiving information, analyzing information, etc.  The courts have indicated that mere automation of manual processes is not sufficient to show an improvement in computer-functionality (see MPEP 2106.05(a)(I)).  Furthermore, as discussed above with respect to Prong Two of Step 2A, claims 1 and 8 merely recite the additional elements in order to further define the field of use of the abstract idea, therein attempting to generally link the use of the abstract idea to a particular technological environment, such as the Internet or computing networks (see Ultramercial, Inc. v. Hulu, LLC. (Fed. Cir. 2014); Bilski v. Kappos (2010); MPEP 2106.05(h)).  Similar to FairWarning v. Iatric Sys., claims 1 and 8 specifying that the abstract idea of analyzing information to match sellers and predict outcomes regarding sales scenarios is executed in a computer merely indicates a field of use in which to apply the abstract idea because this requirement merely limits the claim to the computer field, i.e., to execution on a generic computer. 
Even when considered as an ordered combination, the additional elements do not add anything that is not already present when they are considered individually.  In Alice Corp., the Court considered the additional elements “as an ordered combination,” and determined that “the computer components…‘[a]dd nothing…that is not already present when the steps are considered separately’ and simply recite intermediated settlement as performed by a generic computer.” Id. (citing Mayo, 566 U.S. at 79, 101 USPQ2d at 1972). Similarly, viewed as a whole, claims 1 and 8 simply convey the abstract idea itself facilitated by generic computing components. Therefore, under Step 2B of the Alice/Mayo test, there are no meaningful limitations in claims 1 and 8 that transform the judicial exception into a patent eligible application such that the claim amounts to significantly more than the judicial exception itself (Step 2B: NO).

Dependent claims 2-7 and 9-14, when analyzed as a whole, are held to be patent ineligible under 35 U.S.C. 101 because they do not add “significantly more” to the abstract idea. More specifically, dependent claims 2-7 and 9-14 further fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas, enumerated in the 2019 PEG, in that they further recite commercial or legal interactions such as advertising, marketing, or sales activities or behaviors.  Dependent claims 2-3, 5-7, 9-10, and 12-14 fail to identify additional elements and as such, are not indicative of integration into a practical application. Dependent claims 4 and 11 further identify an additional element of a graphical user interface. Similar to discussion above the with respect to Prong Two of Step 2A, although additional computer-related elements are recited, the claims merely invoke such additional elements as a tool to perform the abstract idea. See MPEP 2106.05(f). Furthermore, as discussed above with respect to Prong Two of Step 2A, claims 2-7 and 9-14 merely recite the additional elements in order to further define the field of use of the abstract idea, therein attempting to generally link the use of the abstract idea to a particular technological environment, such as the Internet or computing networks (see Ultramercial, Inc. v. Hulu, LLC. (Fed. Cir. 2014); Bilski v. Kappos (2010); MPEP 2106.05(h)).  As such, under Step 2A, dependent claims 2-7 and 9-14 are “directed to” an abstract idea. Similar to the discussion above with respect to claims 1 and 8, dependent claims 2-7 and 9-14, analyzed individually and as an ordered combination, invoke such additional elements as a tool to perform the abstract idea and merely indicate a field of use in which to apply the abstract idea because this requirement merely limits the claims to the computer field, i.e., to execution on a generic computer, and therefore, do not amount to significantly more than the abstract idea itself.  See MPEP 2106.05(f)(2). Accordingly, under the Alice/Mayo test, claims 1-14 are ineligible.
Allowable Subject Matter

Claims 1-14 would be allowable if rewritten or amended to overcome the rejections under 35 U.S.C. 101, set forth in this Office action.

Claims 1, 3, 7-8, 10, 14-15, and 20 would be allowable if written to overcome the rejection under 35 U.S.C. 101 for the reasons set forth in the Office action dated 04/18/2022. For further details see the Office action dated 04/18/2022.

Response to Arguments
Applicant’s arguments, filed 08/17/2022, has been fully considered.

35 U.S.C. § 101
Applicant argues “even if the claims recite a judicial exception under Step 2A, Prong 1, the practical application is the generating a prediction regarding an outcome of a scenario and updating of the proportionalized graph that defines the nodes using a model, where the edges and the weights are assigned to the edges” and “the Examiner has improperly ignored these important aspects of the claims and genericized the subject matter of the independent claims to a mathematical concept and mental process” (Remarks pages 10-11). The examiner disagrees. Initially, the examiner notes the claims have not been alleged to recite mathematical concepts or mental processes, but rather the claims have been determined to be grouped into Certain Methods of Organizing Human Activity. Additionally, the October 2019 Update to Subject Matter Eligibility highlights that a claim recites a judicial exception (e.g., an abstract idea) when the judicial exception is “set forth” or “described” in the claim. Claims can “describe” an abstract concept without ever explicitly stating the abstract concept, e.g., the claims in Alice “described” the concept of intermediated settlement without ever explicitly using the words “intermediated” or “settlement.” Furthermore, the 2019 PEG enumerates groupings of abstract ideas, thereby synthesizing the holdings of various court decisions to facilitate examination. Among the enumerated groupings is the Certain Methods of Organizing Human Activity grouping, which includes activity that falls within the enumerated sub-grouping of commercial or legal interactions, including subject matter relating to agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors, and business relations. With respect to the claims at issue, the examiner notes an online platform, a computer processor, and a repository have been analyzed as additional elements and accordingly are not analyzed under Step 2A, Prong 1. The claims further recite limitations such as generating a graph where a graph comprises nodes and edges and wherein the nodes have scores, matching sellers, and predicting an outcome regarding one seller selling an item for another seller. In the analysis, the examiner has directly quoted language from the claims that is representative of the abstract idea. The claim limitations highlighted represent Certain Methods of Organizing Human Activity. Paragraph [0001] of the specification illustrates that the invention may be used by small business sellers. Accordingly, the recited limitations claim predictions regarding sales for sellers. These limitations fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas, enumerated in the 2019 PEG, in that they recite commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); and managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).  Specifically, the limitations of claim 1 represent sales activities and behaviors because the limitations recite making predictions regarding one seller in a marketplace selling items for another seller. These are sales activities because they pertain to e-commerce. Accordingly, these claims recite Certain Methods of Organizing Human Activity.
With respect to Applicant’s assertion that the claims are integrated into a practical application (remarks page 10), the examiner disagrees. The 2019 PEG sets forth, in Step 2A Prong Two, that a claim that recites a judicial exception is not directed to that judicial exception, if the claim as a whole “integrates the recited judicial exception into a practical application of that exception.” The evaluation of Prong Two requires the use of the considerations (e.g. improving technology, effecting a particular treatment or prophylaxis, implementing with a particular machine, etc.) identified by the Supreme Court and the Federal Circuit, to ensure that the claim as a whole ‘integrates [the] judicial exception into a practical application [that] will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception.’ In the instant case, the claims include additional elements such as an online platform, a computer processor, and a repository. While these elements are recited, they are merely peripherally incorporated in order to implement the abstract idea. Put another way, these additional elements are merely used to apply the abstract idea of analyzing information to match sellers and predict outcomes regarding sales scenarios in a technological environment without effectuating any improvement or change to the functioning of the additional elements or other technology. Applicant’s disclosure does not articulate or suggest how these additional elements function, individually or in combination, in any manner other than using generic functionality nor does the disclosure articulate how the elements provide a technical improvement. Accordingly, the additional elements do not integrate the abstract idea into a practical application or provide significantly more because they merely amount to using the computing components as a tool to perform the abstract idea.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA MAE MITROS whose telephone number is (571)272-3969. The examiner can normally be reached Monday-Friday from 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on 5712726764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANNA MAE MITROS/Examiner, Art Unit 3625                                                                                                                                                                                                        
/ALLISON G WOOD/Primary Examiner, Art Unit 3625